Per Curiam:
The second exception is fatal and it is not necessary to express an opinion upon any other. The statute (Rev. Code 1915, §2294) that gives the school tax collector the right to “proceed by suit in the name of the school district before any justice of the peace in said county against any person notified,” etc., does not contemplate a suit against an officer having the goods of a taxable under execution process, or having the proceeds of the sale of such goods in hand.
Judgment reversed.